


EXHIBIT 10.37




EXECUTIVE RETIREMENT AGREEMENT


The parties to this Executive Retirement Agreement (this “Agreement”), Benjamin
J. Mondics (“Mr. Mondics”) and Applied Industrial Technologies, Inc. (the
“Company”), its affiliates, parents, successors, predecessors, and subsidiaries
(collectively, the “Company Group”) agree that:
Mr. Mondics desires to retire from his at-will employment with the Company
effective at the close of business on August 16, 2013 (the “Retirement Date”)
(which shall be Mr. Mondics' “separation from service” date within the meaning
of Internal Revenue Code Section 409A and the regulations and other guidance
promulgated thereunder (“Section 409A”)) pursuant to the terms set forth below
that have been negotiated between Mr. Mondics and the Company.
The Company desires to have Mr. Mondics' knowledge and skills available to the
Company Group for a period of six months following the Retirement Date (the
“Consulting Period”) and Mr. Mondics is willing to provide consulting services
to the Company Group on the terms specified herein during the Consulting Period.
In consideration of the good and valuable consideration set forth in this
Agreement, the sufficiency of which is acknowledged, Mr. Mondics and the Company
agree as follows:
1.    Retirement. Mr. Mondics will retire from his employment with the Company
Group on the Retirement Date. Mr. Mondics agrees to execute all documents
necessary to effect his retirement from all positions, offices and directorships
with the Company Group effective as of the Retirement Date. Prior to the
Retirement Date, Mr. Mondics agrees to dedicate his full business time and
attention to the Company's business, in accordance with the instructions of the
Company's Chief Executive Officer.
2.    Consulting Services. During the Consulting Period, Mr. Mondics agrees to
provide independent consulting services to the Company Group during regular
business hours on matters that were in Mr. Mondics' area of responsibility prior
to his Retirement Date. In connection with his provision of consulting services,
the Company and Mr. Mondics agree that Mr. Mondics will be providing services as
an independent consultant and not as an employee, agent, partner or joint
venturer and that neither the Company nor Mr. Mondics shall have authority to
bind or obligate the other in any manner. The Company and Mr. Mondics further
acknowledge that the amount of time required each month will fluctuate and that
there is no minimum or maximum number of days per month for which Mr. Mondics is
engaged; provided, however, in accordance with the separation from service
requirements of Section 409A and applicable regulatory requirements and
guidance, during the Consulting Period, Mr. Mondics shall perform not more than
20% of the average level of services he performed as an employee of the Company
during the thirty-six (36) months preceding his Retirement Date. Mr. Mondics
shall not be required to travel in connection with his provision of consulting
services. Mr. Mondics acknowledges and agrees that he shall not be considered an
employee of any member of the Company Group during the Consulting Period and he
shall not be eligible for any employee benefits as a result of his provision of
consulting services. Notwithstanding the foregoing, in addition to the
consideration set forth below, during the Consulting Period, the Company will
reimburse Mr. Mondics for any expenses reasonably incurred at the request of the
Company and submitted for reimbursement in accordance with the Company's expense
reimbursement policies in force from time-to-time.


3.    Consideration. In exchange for Mr. Mondics' promises, representations,
waivers and releases contained in this Agreement, subject to the terms contained
in this Agreement, the Company will provide




--------------------------------------------------------------------------------




Mr. Mondics with the following payments and benefits, conditioned upon (i)
Mr. Mondics' execution and delivery to the Company of the Reaffirmation of
Retirement Agreement set forth on Appendix A (the “Reaffirmation Agreement”) no
earlier than the day following the Retirement Date and no later than twenty-one
(21) days following the Retirement Date and his not revoking or attempting to
revoke the waiver and release and (ii) Mr. Mondics' compliance in all material
respects with the terms contained in this Agreement up to and including the
Retirement Date, including, without limitation, the good faith determination by
the Company that Mr. Mondics has satisfied the conditions set forth in Paragraph
3.4 in all material respects.
  
3.1    During the Consulting Period, the Company will pay Mr. Mondics amounts
(the “Consulting Payments”) at the higher of the rate of his base salary as of
the Effective Date or the Retirement Date. The Consulting Payments will be paid
in bi-weekly installments in accordance with a schedule established by the
Company and will be subject to appropriate withholdings and deductions. In
addition to the Consulting Payments, the Company shall provide to Mr. Mondics,
at the Company's sole cost and expense, retirement consultation services through
a vendor mutually agreed between the parties. The retirement consultation
services shall be provided for up to six months following the Retirement Date.


3.2    During the period commencing on the Effective Date (as defined in
Paragraph 4.1) and ending on the Retirement Date, Mr. Mondics shall use all of
his accrued but unused vacation days and birthday in accordance with the
Company's ordinary policies, such that no unused vacation days and birthday will
remain as of the Retirement Date. As of June 17, 2013, Mr. Mondics has
twenty-one (21) accrued but unused vacation days under the Company's vacation
policy. He will also have one birthday day in August. Mr. Mondics may use his
accrued but unused vacation days and birthday as he determines in his sole and
absolute discretion, subject to reasonable business requests and demands.


3.3    As of the Retirement Date, Mr. Mondics will become ineligible to
participate in the Company's group health plan program in which he participates
prior to his retirement, subject to Mr. Mondics' right to group health plan
continuation coverage under applicable federal law and/or his right to obtain
post-employment coverage pursuant to the Company's existing or successor
executive retiree health care program on the same basis as other qualified
senior executive retirees of the Company. Notwithstanding the foregoing, nothing
shall obligate the Company to maintain any such retiree health care program.


3.4    In order to ensure a smooth transition from Mr. Mondics' employment with
the Company, during the period from the Effective Date of this Agreement (as
defined in Paragraph 4.1) up to and including the Retirement Date, Mr. Mondics
shall use reasonable and diligent efforts to: (a) assist and cooperate with the
Company in connection with any Company matters for which he has knowledge or
responsibility; and (b) perform and attend to transitional matters as reasonably
identified and requested by the Company and the Company's Chief Executive
Officer in writing; and (c) provide reasonable and customary written reports and
assessments reasonably requested by the Company's Chief Executive Officer
pertaining to matters and/or personnel within the scope of Mr. Mondics'
responsibilities for the Company.


3.5    Except as otherwise specifically provided herein, as otherwise required
to be provided pursuant to the specific terms of the Company's written
compensation and benefit programs relating to Mr. Mondics' service with the
Company prior to the Retirement Date (none of which are modified, altered,
changed or terminated as to Mr. Mondics by this Agreement except as specified
herein) or as otherwise required by applicable law, Mr. Mondics acknowledges and
agrees that he shall not be entitled to any compensation or benefits or to
participate in any past, present or future employee benefit programs, policies
or arrangements of the Company Group (including, without limitation, any
compensation or benefits under any severance plan, program or arrangement) on or
after the Retirement Date. In addition, Mr. Mondics acknowledges and agrees with
the Company that, effective as of the Effective Date, he will not be eligible,




--------------------------------------------------------------------------------




and hereby waives any right to participate, in (i) the Company's annual and
long-term incentive compensation programs for the Company's 2014 fiscal year
commencing July 1, 2013, including, without limitation, the Company's Management
Incentive Plan and Long-Term Performance Plan; (ii) any change in control
benefits or enhancements, with respect to any change in control of the Company
on or after the Effective Date, under any compensation or employee benefit plan
of the Company Group, including without limitation any “Change in Control” or
“Change of Control” provision or benefits or enhancements under or pursuant to,
or with respect to any awards under, the Company's Management Incentive Plan,
Long-Term Performance Plan, Key Executive Restoration Plan, and Supplemental
Executive Retirement Benefits Plan (the “SERP”) (except for change in control
benefits provided under Section 8.4 of the SERP, which provision shall remain in
effect); and (iii) the Company's Severance Benefit Plan (applicable to qualified
terminations due to reductions in force). Notwithstanding anything to the
contrary herein, the Indemnification Agreement between Mr. Mondics and the
Company, and Mr. Mondics' rights thereunder, shall not be affected by this
Agreement and shall remain in full force and effect.


The Company and Mr. Mondics acknowledge and agree that (i) Mr. Mondics shall be
eligible to receive an award under the Company's Management Incentive Plan for
the Company's fiscal year ending June 30, 2013, in accordance with the terms of
such plan, and (ii) as of the Retirement Date, Mr. Mondics will be vested in
stock appreciation rights, restricted stock units, and performance shares
granted pursuant to the Long-Term Performance Plan, and benefits under the SERP
and the Key Executive Restoration Plan, with vesting and payments subject to the
terms of such awards and plans; and Mr. Mondics acknowledges and re-affirms his
confidentiality, noncompetition, non-solicitation, and non-disparagement
obligations under all such awards and plans, including without limitation,
applicable clawback provisions in the event of Mr. Mondics' breach thereof.
3.6    Mr. Mondics acknowledges and agrees that under the terms of this
Agreement he is receiving consideration beyond that which he would otherwise be
entitled to receive and which, but for the mutual covenants set forth in this
Agreement, the Company would not otherwise be obligated to provide.


4.    Waiver and Release of Claims.


4.1    In exchange for the Company's promises set forth in this Agreement, and
except as otherwise provided for or specifically referenced in this Agreement,
Mr. Mondics, including his heirs, administrators, executors, spouse, if any,
successors, estate, representatives and assigns and all others claiming by or
through him, voluntarily and knowingly releases the Company, its parent
companies, their subsidiaries, divisions, affiliates, related companies,
predecessors, successors, partners, members, directors, officers, trustees,
employees, independent contractors, consultants, stockholders, owners,
attorneys, agents, benefit plans, subrogees, insurers, representatives and
assigns, whether alleged to have acted in their official capacities or
personally (collectively, the “Released Parties”) completely and forever, from
any and all claims, causes of action, charges, suits, contracts, promises, or
demands of any kind, which he may now have, whether known or unknown,
intentional or otherwise (the “Claims”), from the beginning of time to the
Effective Date of this Agreement. “Effective Date” is the date this Agreement is
signed by Mr. Mondics, subject to his right of revocation as set forth in
Paragraph 6. Mr. Mondics reserves no claims against any of the Released Parties.


4.2    Mr. Mondics understands and agrees that this Agreement covers all claims
described in Paragraph 4.1, including, but not limited to, any alleged violation
of the Civil Rights Act of 1991; Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act; the Employee Retirement Income
Security Act of 1974, as amended; the Family Medical Leave Act; the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act; the Fair Labor Standards Act, to the extent permitted by law;
the Occupational Safety and Health Act of 1970; Ohio's




--------------------------------------------------------------------------------




fair employment statutes; and any other federal, state or local civil, labor,
pension, wage-hour or human rights law, federal or state public policy, contract
or tort law; any claim arising under federal or Ohio common law, including, but
not limited to, constructive or wrongful discharge or intentional or negligent
infliction of emotional distress; and any claim for costs or attorney's fees.


4.3    Mr. Mondics understands and agrees that he is waiving the right to file,
and agreeing not to file, any complaints or civil actions against the Released
Parties relating to any facts or events occurring from the beginning of time to
the Effective Date of this Agreement. Mr. Mondics further understands and agrees
that he is waiving his right to receive any monetary awards from any complaints,
charges or civil actions arising out of or relating to his employment with or
separation from the Company. Mr. Mondics further understands and agrees that
this Agreement may be used by any of the Released Parties as a complete defense
to any past, present or future claim or entitlement asserted against any of the
Released Parties based on events that have occurred from the beginning of time
to the Effective Date of this Agreement.


4.4    Paragraph 4.3 does not limit Mr. Mondics' right to file a civil action to
enforce the terms of this Agreement or to test the validity of this Agreement.
Paragraph 4.3 likewise does not limit Mr. Mondics' right to participate in any
proceedings before an agency or administrative agency responsible for enforcing
labor and/or employment laws, e.g., the Equal Employment Opportunity Commission,
but it does waive his right to receive any monetary award from such proceedings.


4.5    Mr. Mondics warrants that he has not assigned any of the Claims being
released under this Paragraph 4.


5.    Representations. Mr. Mondics declares and expressly warrants that (i) he
is not Medicare eligible, that he is not a Medicare beneficiary, and that he is
not within 30 months of becoming Medicare eligible; (ii) he is not 65 years of
age or older; (iii) that he is not suffering from end stage renal failure or
amyotrophic lateral sclerosis; (iv) he has not received Social Security benefits
for 24 months or longer; and (v) he has not applied for Social Security
benefits, and/or has not been denied Social Security disability benefits and is
not appealing any denial of Social Security disability benefits.


5.1    Mr. Mondics affirms, covenants and warrants that he has made no claim for
illness or injury against, nor is he aware of any facts supporting any claim
against, the Released Parties under which the Released Parties could be liable
for medical expenses incurred by him before or after the execution of this
Agreement.


5.2    Because Mr. Mondics is not a Medicare recipient as of the date of this
release, he is aware of no medical expenses that Medicare paid and for which the
Released Parties are or could be liable now or in the future. Mr. Mondics agrees
and affirms that, to the best of his knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist.


6.    ADEA Release. In compliance with the Older Workers Benefit Protection Act,
Mr. Mondics is hereby advised to consult with an attorney regarding the terms,
meaning and impact of this Agreement. In addition, Mr. Mondics understands and
agrees that: (i) by signing this Agreement, Mr. Mondics waives and releases any
claims Mr. Mondics might have against any of the Released Parties, including,
but not limited to, any claims under the Age Discrimination in Employment Act of
1967; (ii) Mr. Mondics has twenty-one (21) days from the date of receipt of this
Agreement to consider whether or not to execute this Agreement, which
Mr. Mondics waives by virtue of Mr. Mondics' execution of the Agreement during
the consideration period; and (iii) after Mr. Mondics signs this Agreement and
it becomes effective, Mr. Mondics has seven (7) days from that date to change
his mind and revoke the Agreement. To revoke the Agreement, Mr. Mondics




--------------------------------------------------------------------------------




must clearly communicate his decision in writing to the General Counsel of the
Company by the seventh day following the Effective Date of this Agreement.
Mr. Mondics understands and agrees that should he revoke his release and waiver
as to claims under the Age Discrimination in Employment Act of 1967, as amended,
the Company's obligations under this Agreement will become null and void.


7.    Derogatory Comments. Mr. Mondics agrees to refrain from making, directly
or indirectly, now or at any time in the future, whether in writing, orally or
electronically: (i) any derogatory comment concerning the Company Group or any
of their current or former directors, officers, employees or shareholders, or
(ii) any other comment that could reasonably be expected to be detrimental to
the business or financial prospects or reputation of the Company Group,
provided, however, that should Mr. Mondics ever be compelled to testify in any
form regarding matters within his knowledge relating to the Company Group, he
may testify truthfully to the best of his knowledge even if such testimony is or
reasonably could be expected to be detrimental to the business or financial
prospects or reputation of the Company Group. The Company agrees that it will
direct its directors and executive officers to refrain from making, directly or
indirectly, now or at any time in the future, whether in writing, orally or
electronically: (i) any derogatory comment concerning Mr. Mondics, or (ii) any
other comment that could reasonably be expected to be detrimental to
Mr. Mondics' business or financial prospects or reputation.


8.    Return of Property. On or prior to the Retirement Date, as requested by
the Company, Mr. Mondics shall promptly surrender to the Company all property of
the Company Group in his possession and all property made available to
Mr. Mondics in connection with his employment by the Company, including, without
limitation, any and all Company credit cards, keys, security access codes,
records, manuals, customer lists, notebooks, computers, computer programs and
files, papers, electronically stored information and documents kept or made by
Mr. Mondics in connection with his employment.


9.    Cooperation. From and after the Retirement Date, Mr. Mondics shall
cooperate in all reasonable respects with the Company Group and their respective
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation or litigation involving the Company Group,
including any such action, proceeding, investigation or litigation in which
Mr. Mondics is called to testify.


10.    Noncompetition.  Mr. Mondics is the President and Chief Operating Officer
of the Company and all business plans, strategy, budgets, product, vendor and
customer information held by the Company has been available to Mr. Mondics
continuously during his service as such.  Therefore, in consideration of the
mutual promises set forth herein, in addition to and not in substitution of any
similar conditions or covenants either made by Mr. Mondics or applicable under
any other award, plan or agreement, Mr. Mondics agrees that for a period
commencing on the Retirement Date and ending on the 24-month anniversary of the
Retirement Date (the “Restricted Period”), he shall not, without the prior
written consent of the Company, directly or indirectly, and whether as principal
or investor or as an employee, officer, director, manager, partner, consultant,
agent or otherwise, alone or in association with any other person, firm,
corporation or other business organization, (i) carry on a Competing Business
(as hereinafter defined) in the territories in which the Company Group conducts
its business or (ii) engage in business for an Other Prohibited Company.  For
purposes of this Paragraph 10, carrying on a “Competing Business” means to
engage in the distribution, assembly, or sale to industrial, commercial,
institutional or government markets, of bearings, power transmission components,
hydraulic and pneumatic components and systems, industrial rubber products, or
linear motion components, irrespective of manufacturer or design; engineering,
design and systems integration for industrial, hydraulic, or pneumatic
applications;  mechanical, fabricated rubber, or hydraulic or pneumatic power
shop services; maintenance training services for the foregoing product/service
areas; or inventory and storeroom management solutions for the foregoing
product/service areas.  For purposes of this




--------------------------------------------------------------------------------




Paragraph 10, the following companies (and their affiliated companies) shall
each be deemed an “Other Prohibited Company”: Amazon.com, Inc., Fastenal
Company, W. W. Grainger, Inc., Kimball Midwest, Inc., Lawson Products, Inc., MSC
Industrial Direct Co., Inc., and McMaster-Carr Supply Company.  Nothing herein
shall limit Mr. Mondics' right to own not more than 2% of any of the debt or
equity securities of any business organization that is then filing reports with
the Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended.


11.    Non-Solicitation. Mr. Mondics agrees that during the Restricted Period,
he shall not directly or indirectly (i) interfere with or attempt to interfere
with the relationship between the Company Group and any person who is, or was
during the then most recent 12-month period, an employee, officer,
representative or agent of the Company Group, or (ii) solicit, induce or attempt
to solicit, induce any of them to leave the employ of the Company Group or
violate the terms of their contracts, or any employment arrangements, with such
entities; or (iii) induce or attempt to induce any customer, supplier, licensee
or other business relation of the Company Group to cease doing business with the
Company Group, or in any way interfere with the relationship between the Company
Group and any such customer, supplier, licensee or other business relation of
the Company Group. As used herein the term “indirectly” shall include without
limitation, Mr. Mondics permitting the use of his name by any competitor of the
Company Group.


12.    Confidentiality.


12.1    “Confidential Information” means all ideas, designs, processes,
drawings, graphics, plans, specifications, techniques, data, know-how, marketing
and development information, company strategy, intellectual property, project
plans, budgets, customer and potential customer lists and other information
related to customers or potential customers, price lists, pricing and purchasing
policies, contracting practices, supplier rebate programs, business acquisition
targets, information system designs, employee lists and evaluations, cost and
financial information as well as any other information that is not publicly
available and/or that the Company considers to be proprietary or confidential
including, without limitation, all information revealed to or acquired or
created by Mr. Mondics during his employment by the Company relating to any of
the foregoing or the Company's past, current or future business.


12.2    Mr. Mondics has occupied a fiduciary relationship to the Company and has
obtained access to and knowledge of Confidential Information of the Company and
the Company Group. Mr. Mondics agrees and acknowledges that the unauthorized use
or disclosure by him of Confidential Information to third parties might cause
irreparable damage to the Company and the Company Group. Accordingly, in
addition to all those restrictions imposed under law as a result of his
fiduciary relationship, and unless compelled by legal process from a court or
other tribunal of competent jurisdiction (in which case Mr. Mondics will give
prompt written notice to the Company's General Counsel and a reasonable
opportunity to object), Mr. Mondics agrees that at all times following the
Effective Date, he will not, without the prior written consent of the General
Counsel of the Company, copy, publish, disclose, divulge or discuss with any
third party, nor use for his own benefit or that of any third party, any
Confidential Information, except in the normal conduct of his duties under this
Agreement.


12.3    On or prior to the Retirement Date, as requested by the Company,
irrespective of the time or manner thereof or the reason therefor, Mr. Mondics
agrees to promptly return and surrender to the Company all Confidential
Information and all copies thereof in any form which is in any manner in his
control or possession.




--------------------------------------------------------------------------------








13.    Certain Remedies.


13.1    Without intending to limit the remedies available to the Company Group,
including, but not limited to, those set forth in Paragraph 13.2, Mr. Mondics
agrees that a breach of any of the covenants contained in this Agreement may
result in material and irreparable injury to the Company Group for which there
is no adequate remedy at law, that it will not be possible to measure damages
for such injuries precisely and that, in the event of such a breach or threat
thereof, any member of the Company Group shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining Mr. Mondics from engaging in activities
prohibited by the covenants contained in this Agreement or such other relief as
may be required specifically to enforce any of the covenants contained in this
Agreement. Such injunctive relief in any court shall be available to the Company
Group in lieu of, or prior to or pending determination in, any arbitration
proceeding.


13.2    Subject to Paragraph 4.4, in the event that Mr. Mondics (i) files any
charge, claim, demand, action or arbitration with regard to his employment,
compensation or termination of employment under any federal, state or local law,
or an arbitration, except in either case for a claim for breach of this
Agreement or failure to honor the obligation set forth herein, or (ii)
materially breaches any of the covenants contained in this Agreement, the
Company shall be entitled to cease making any payments or benefits due to him
under this Agreement.


14.    Section 409A. Any payments and/or benefits provided under this Agreement
are intended to be exempt for the requirements of Section 409A and avoid the
imputation of any tax, penalty or interest under Section 409A. This Agreement
shall be construed and interpreted consistent with that intent.


15.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, and all of which shall constitute a
single memorandum. If Mr. Mondics signs a facsimile copy of this Agreement, he
will thereafter provide the Company with a conforming original copy.


16.    Withholding Taxes. Any payments, including the Consulting Payments, made
or benefits provided to Mr. Mondics under this Agreement shall be reduced by any
applicable withholding taxes (e.g., income taxes, Social Security taxes,
Medicare taxes, etc.,) and other payments required by applicable law and shall
be reflected on one or more W-2s issued to Mr. Mondics. The Company shall remit
all amounts so withheld to the proper authorities. However, Mr. Mondics shall be
responsible for the payment of all taxes and insurance required under applicable
law as a result of the payments and benefits provided under this Agreement.


17.    Waiver. The failure of any party to this Agreement to enforce any of its
terms, provisions or covenants shall not be construed as a waiver of the same or
of the right of such party to enforce the same. Waiver by any party hereto of
any breach or default by another party of any term or provision of this
Agreement shall not operate as a waiver of any other breach or default.


18.    Severability. The parties agree that if any provision of this Agreement
is declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, including the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect. In addition, the parties agree that
they shall not seek, either directly or indirectly, to have any term of this
Agreement held unenforceable, including the general release language. Moreover,
if any one or more of the provisions contained in this Agreement shall be held
to be excessively




--------------------------------------------------------------------------------




broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.


19.    Descriptive Headings. The paragraph headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


20.    Successors and Assigns. Except as otherwise provided herein, this
Agreement shall inure to the benefit of and be enforceable by Mr. Mondics and
the Company and their respective successors and assigns.


21.    Governing Law. The validity, construction, and interpretation of this
Agreement and the rights and duties of the parties hereto shall be subject to
the laws of the State of Ohio without regard to any state conflict of law rules.


22.    Entire Agreement. This Agreement contains the complete agreement and
understanding between the parties hereto with respect to the matters covered
hereby and supersedes and replaces any express or implied, written or oral,
prior agreement, plan or arrangement with respect to the terms of Mr. Mondics'
employment and the termination thereof which he may have had with the Company
Group. The parties agree that no promises or agreements shall be binding or
shall modify this understanding unless in writing and signed by both parties.


The parties agree that they have read this Agreement, understand and agree to
its terms, and have knowingly and voluntarily signed it on the dates written
below (or, if Mr. Mondics does not include a date under his signature line, the
date set forth shall be the date this Agreement, signed by Mr. Mondics, is
received by the Company).








 
 
/s/ Benjamin J. Mondics
 
BENJAMIN J. MONDICS
Date: 6-18-13
 
 
APPLIED INDUSTRIAL TECHNOLOGIES
 
 
 
By: /s/ Neil A. Schrimsher
 
 
 
Its: CEO
Date: 6-18-2013
 
 











--------------------------------------------------------------------------------








APPENDIX A


REAFFIRMATION OF EXECUTIVE RETIREMENT AGREEMENT
(the “REAFFIRMATION AGREEMENT”)


(NOT TO BE EXECUTED UNTIL AFTER THE RETIREMENT DATE)


For the consideration and promises of the Company Group set forth in the
Agreement, Mr. Mondics hereby reaffirms the covenants, obligations,
representations and releases contained in the Agreement, including, but not
limited to, the release of all claims set forth in Paragraphs 4, 5 and 6. In
compliance with the Older Workers Benefit Protection Act, Mr. Mondics is hereby
advised to consult with an attorney regarding the terms, meaning and impact of
this Agreement. In addition, Mr. Mondics understands and agrees that: (a) by
signing this Reaffirmation Agreement, Mr. Mondics waives and releases any claims
he might have against any of the Released Parties, including, but not limited
to, any claims under the Age Discrimination in Employment Act of 1967; (b)
Mr. Mondics has had at least twenty-one (21) days from the date of receipt of
this Reaffirmation Agreement to consider whether or not to execute this
Reaffirmation Agreement; and (c) after Mr. Mondics signs this Agreement and it
becomes effective, he has seven (7) days from that date to change his mind and
revoke the Reaffirmation Agreement. To revoke the Reaffirmation Agreement, Mr.
Mondics must clearly communicate Mr. Mondics' decision in writing to the
Company's General Counsel, Applied Industrial Technologies, One Applied Plaza,
Cleveland, Ohio, 44115 by the seventh day following his execution of this
Reaffirmation Agreement. Mr. Mondics understands and agrees that should he
revoke his release and waiver as to claims under the Age Discrimination in
Employment Act of 1967, the Company's obligations under this Reaffirmation
Agreement will become null and void.
THIS REAFFIRMATION AGREEMENT PROVIDES A COMPLETE AND BINDING RELEASE AND WAIVER
OF ALL EXISTING CLAIMS AND RIGHTS, KNOWN AND UNKNOWN, MR. MONDICS MAY HAVE
AGAINST THE COMPANY AS OF THE DATE HE SIGNS THIS REAFFIRMATION AGREEMENT.


THIS IS A WAIVER AND RELEASE; READ BEFORE SIGNING.




____________________________________
BENJAMIN J. MONDICS


Date: _______________________________                




